
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 657
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2012
			Mr. Clarke of
			 Michigan (for himself, Mr.
			 Conyers, Mr. Jackson of
			 Illinois, and Mr. Davis of
			 Illinois) submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives supporting Federal employees.
	
	
		Whereas for the 18 months between December 2007 and June
			 2009, the United States economy experienced the longest and deepest recession
			 of the post-World War II era, and despite a robust national recovery, many
			 individuals, families, and communities are still struggling to recover;
		Whereas Federal employees inspect the food we eat and the
			 places we work, prevent the flow of illicit drugs into our Nation, maintain the
			 safety of our Nation’s borders, care for our Nation’s veterans, deliver our
			 mail, and keep the national defense systems prepared to respond to any threat
			 to our safety;
		Whereas Federal employees have been targeted for
			 devastating reductions in their compensation and of the resources they need to
			 perform their jobs and carry out the missions of their agencies;
		Whereas the pay of Federal employees has been frozen for 2
			 years, saving the Federal Government at least $60 billion over 10 years but
			 lowering the lifetime earnings and retirement income for Federal employees,
			 representing their piece of the shared sacrifice political leaders insist is
			 necessary to reduce the deficit;
		Whereas it has been proposed to further extend the pay
			 freeze for Federal employees to 3 or even 5 years;
		Whereas it has been proposed to permanently reduce the pay
			 of Federal employees by 1.2 percent to finance their retirement benefits even
			 though the assets of the Civil Service Retirement and Disability Fund are more
			 than adequate to pay these benefits;
		Whereas it has been proposed to decrease the annuity
			 multiplier used to determine Federal retirement benefits from 1.1 percent to
			 0.7 percent;
		Whereas it has been proposed to eliminate the Federal
			 Employees Retirement System annuity supplement that is available to Federal
			 employees who meet full retirement eligibility but have not yet reached the age
			 for Social Security eligibility;
		Whereas it has been proposed to index Social Security
			 benefits to the Chained Consumer Price Index, which would reduce the cost of
			 living adjustments that would otherwise apply to Federal annuities;
		Whereas it has been proposed to convert the Federal
			 Employee Health Benefits Program into a voucher program that would gradually
			 shift most of the costs of health insurance to Federal and postal employees and
			 retirees; and
		Whereas over 50 percent of the extension of the
			 Unemployment Insurance program administered by the Social Security
			 Administration was financed by a 2.3 percent increase of contributions to
			 retirement for future Federal and postal employees, resulting in a tax increase
			 of more than $600 on Federal employees making an annual salary of $27,000 or
			 more: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)Congress and the
			 President should end the pay freeze for Federal employees on schedule, in
			 January 2013, and should prevent any further cuts to the pensions or benefits
			 of Federal employees;
			(2)Federal employee contributions to their
			 retirement system should not be increased;
			(3)the annuity
			 multiplier used to determine retirement benefits for Federal employees should
			 not be decreased;
			(4)the Federal
			 Employees Retirement System annuity supplement should not be eliminated, and
			 Federal employees who are eligible to retire should be able to do so,
			 regardless of their age;
			(5)plans for Social
			 Security reform should not include utilizing a Chained Consumer Price Index,
			 which would reduce Federal annuities;
			(6)the Federal
			 Employee Health Benefits Program should not be turned into a voucher program
			 that shifts the costs of health insurance to employees and retirees;
			(7)the tax increase on new Federal employees
			 that funds part of the extension of the Unemployment Insurance program
			 administered by the Social Security Administration should be repealed;
			(8)the work that
			 Federal employees perform on behalf of the American people should be honored
			 and respected; and
			(9)Congress should
			 recognize that efforts to reduce the compensation and support provided to
			 Federal employees undermine our Government’s ability to meet its obligations to
			 citizens, and hurt Federal agencies’ ability to recruit and retain a
			 high-quality Federal workforce.
			
